Citation Nr: 0614874	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1995 and from January 1999 to February 2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran failed to report for a 
videoconference Board hearing scheduled for July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that the RO received 
medical records from the veteran's private physician in May 
2004.  These records reflect that the veteran was treated for 
asthma from May 2003 to November 2003.  They contain results 
of May 2003 and September 2003 pulmonary function tests 
(PFTs) that are relevant to the claim on appeal.  The record 
does not reflect that the additional evidence was reviewed by 
the RO prior to certification of the claim to the Board.  The 
law generally requires that the RO initially consider this 
evidence and then readjudicate the claim and issue a 
supplemental statement of the case.  38 C.F.R. §19.31(b)(1) 
(2005).  There is no indication that the appellant has waived 
the right to have this new evidence initially considered by 
the RO.  Therefore, a remand for such consideration is 
required.  38 C.F.R. §§ 19.31, 20.1304 (2005); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F. 3d. 682 (Fed. Cir. 2003).

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).   Although the record contains the report of a 
standard pulmonary function test (PFT) conducted by VA in 
March 2002, the examiner did not provide adequate information 
regarding whether or the extent to which the recurrence of 
asthma was related to the veteran's military service.  The 
Board therefore believes a medical opinion is necessary to 
fully consider the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the veteran's claim for 
entitlement to service connection for 
asthma.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In this 
regard, the veteran should be provided a 
notice letter and specifically told of the 
information or evidence not of record that 
is necessary to substantiate his claim, 
the information and evidence he is 
expected to submit, and the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a).  The veteran should 
also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159.

VA should ensure compliance with the 
notification requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For a service connection 
claim, these elements include: 1) veteran 
status; 2) existence of a disability; (3) 
a connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

2. The veteran must be afforded a VA 
examination to determine the etiology of 
any current respiratory disorder.  The 
physician is asked to review the claims 
file and express a medical opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current respiratory disability is related 
to service.

The service medical records indicate the 
veteran may have had asthma that pre-
existed service. If the examiner believes 
asthma pre-existed service, the examiner 
should specifically opine regarding (a) 
Whether the complaints and clinical 
findings documented in the veteran's 
service medical records reflect an 
increase in the severity of a pre-existing 
underlying disorder, (b) Whether the 
complaints and clinical findings 
documented in the service medical records 
represent a flare-up of symptoms of a pre-
existing disease (which subsequently 
resolved without a permanent increase in 
disability), (c) If it is concluded that 
there was an increase in the severity of 
an underlying disorder during service, 
whether the increase in the disability was 
"clearly and unmistakably" due to the 
natural progress of the condition and, if 
so, the examiner should explain the course 
of "natural progress" of the disability 
at issue. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO must notify the veteran that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the claim. The consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






